                                                   Case 2:18-cv-00929-GMN-PAL Document 22 Filed 11/20/18 Page 1 of 2




                                               1   JAMES H. WALTON, ESQ.
                                                   Nevada State Bar No. 449
                                               2   FABIAN VANCOTT
                                               3   411 E. Bonneville Ave., Suite 400
                                                   Las Vegas, Nevada 89101
                                               4   Telephone: (702) 233-4444
                                                   Facsimile: (877) 898-1168
                                               5   Email:     jwalton@fabianvancott.com
                                               6   Attorneys for Defendant
                                               7

                                               8

                                               9                             UNITED STATES DISTRICT COURT
Phone: (702) 233-4444 • Fax: (877) 898-1168




                                              10                                   DISTRICT OF NEVADA
     411 E. Bonneville Ave., Suite 400




                                              11   JOHN MEGGS,                                   CASE NO.: 2:18-cv-00929-GMN-PAL
         Las Vegas, Nevada 89101
          FABIAN VANCOTT




                                              12          Plaintiff,
                                                                                                 STIPULATION AND [PROPOSED]
                                              13                  vs.                            ORDER TO EXTEND TIME FOR
                                                                                                 DEFENDANT TO RESPOND TO
                                              14   SAHARA MEADOWS PROPERTIES                     DISCOVERY REQUESTS
                                                   INC., a Nevada corporation,                   (Second Request)
                                              15
                                                          Defendant.
                                              16

                                              17
                                              18          IT IS HEREBY STIPULATED AND AGREED, by and between JOHN P.

                                              19   FULLER, ESQ. and ROBERT P. SPRETNAK, ESQ., counsel for Plaintiff JOHN MEGGS,

                                              20   and JAMES H. WALTON, ESQ., counsel for Defendant SAHARA MEADOWS

                                              21   PROPERTIES, INC., that the time for Defendant to respond to Plaintiffs’ First Request for

                                              22   Production, Plaintiff’s Request for Admissions to Defendant, and Plaintiff’s Interrogatories

                                              23   to Defendant shall be extended from November 26, 2018 to December 17, 2018.

                                              24   //

                                              25   //

                                              26   //

                                              27   //


                                                    STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME FOR DEFENDANT
                                                           TO RESPOND TO DISCOVERY REQUESTS (Second Request) - 1
                                                   Case 2:18-cv-00929-GMN-PAL Document 22 Filed 11/20/18 Page 2 of 2




                                               1          This is the second request. This request is made because the parties have tentatively

                                               2   agreed to settle this case, and time is needed to finalize a settlement agreement. The request
                                               3   is also made so that Defendant will not be to spend time and effort responding to these

                                               4   discovery requests while a settlement is pending.

                                               5          DATED this 20th day of November 2018.

                                               6   /s/ James H. Walton                           /s/ John P. Fuller
                                               7   JAMES H. WALTON, ESQ.                         JOHN P. FULLER, ESQ.
                                                   Nevada State Bar No. 449                      Admitted Pro Hac Vice
                                               8   FABIAN VANCOTT                                FULLER, FULLER & ASSOCIATES, P.A.
                                                   411 E. Bonneville Ave., Suite 400             12000 Biscayne Boulevard, Suite 502
                                               9   Las Vegas, Nevada 89101                       North Miami, Florida 33181
                                                   Telephone: (702) 233-4444                     Telephone: (305) 891-5199
Phone: (702) 233-4444 • Fax: (877) 898-1168




                                              10
                                                   Facsimile: (877) 898-1168                     Facsimile: (305) 893-9505
                                                   Email:      jwalton@fabianvancott.com         Email:       jpf@fullerfuller.com
     411 E. Bonneville Ave., Suite 400




                                              11
         Las Vegas, Nevada 89101
          FABIAN VANCOTT




                                              12   Attorneys for Defendant                       /s/ Robert P. Spretnak
                                                                                                 ROBERT P. SPRETNAK, ESQ.
                                              13                                                 Nevada State Bar No. 5135
                                                                                                 LAW OFFICE OF ROBERT P. SPRETNAK
                                              14                                                 8275 South Eastern Avenue, Suite 200
                                                                                                 Las Vegas, Nevada 89123
                                              15
                                                                                                 Telephone: (702) 454-4900
                                              16                                                 Facsimile: (702) 938-1055
                                                                                                 Email:      bob@spretnak.com
                                              17
                                                                                                 Attorneys for Plaintiff
                                              18

                                              19

                                              20                                                 IT IS SO ORDERED:
                                              21
                                              22                                                 ____________________________________
                                                                                                 UNITED STATES MAGISTRATE JUDGE
                                              23
                                                                                                        November 20, 2018
                                                                                                 DATED: _________________
                                              24
                                              25

                                              26

                                              27


                                                    STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME FOR DEFENDANT
                                                           TO RESPOND TO DISCOVERY REQUESTS (Second Request) - 2
